Exhibit 10.2

 

CONVERTIBLE PROMISSORY NOTE 

THIS NOTE AND ANY SHARES OF STOCK ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THIS NOTE AND ANY SHARES OF STOCK ISSUABLE UPON THE
CONVERSION HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, MORTGAGED, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERING THIS NOTE OR SUCH SHARES UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR THE DELIVERY OF AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED. THIS NOTE IS ALSO SUBJECT TO RESTRICTIONS ON
TRANSFER.

Regen BioPharma, Inc. 

Issue Date: March 3, 2015  Principal Amount: $50,000

1. Terms. For value received, the Regen BioPharma, Inc., a Nevada corporation
(the “Company”) hereby absolutely and unconditionally promises to pay to the
order of______________ ON DEMAND AT ANY TIME AFTER March 3 , 2016 (the “Maturity
Date”), the principal amount of Fifty Thousand Dollars ($50,000) and interest on
the whole amount of said principal sum outstanding and remaining from time to
time unpaid (the “Note”), commencing from the date hereof and continuing until
payment in full of this Note or conversion as hereinafter provided, at an annual
rate equal to ten percent (10%) simple interest. Interest shall be payable
quarterly upon demand or upon conversion pursuant to Section 2 hereunder.
Interest shall be computed on the basis of the actual number of days elapsed
divided by 365. Principal and interest shall be payable in lawful money of the
United States of America, at the principal place of business of the Lender or at
such other place as the Lender may have designated from time to time in writing
to the Company.

2. Conversion.

2.1 Conversion Right. The Lender shall have the right from time to time to
convert all or a part of the outstanding and unpaid principal amount of this
Note into fully paid and non- assessable shares of Common Stock, as such Common
Stock exists on the Issue Date, or any shares of capital stock or other
securities of the Company into which such Common Stock shall hereafter be
changed or reclassified at the conversion price (the “Conversion Price”)
determined as provided herein (a “Conversion”). The Lender shall have the right
to convert one hundred percent (100%) of the Principal Amount immediately upon
execution of this agreement and any accrued interest may be converted as well.

The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing the principal amount of this Note to be
converted (the “Conversion Amount”) by the applicable Conversion Price as
defined in this Section 2 then in effect on the date specified in the notice of
conversion, in the form attached hereto as Exhibit A (the “Notice of
Conversion”), delivered to the Company by the Lender on such conversion date
(the “Conversion Date”).

2.2 Conversion Price. The “Conversion Price” shall be defined as a 65% discount
to the lowest Trading Price (as defined below) for the Common Stock during the
thirty (30) Trading Day (as defined below) period ending on the latest complete
Trading Day prior to the Conversion Date. “Trading Price” means the closing bid
price on the Over-the-Counter Bulletin Board, or applicable trading market (the
“OTCQB”) as reported by a reliable reporting service (“Reporting Service”)
designated by the Lender (i.e. Bloomberg) or, if the OTCQB is not the principal
trading market for such security, the closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded or, if no closing bid price of such security is available in any of the
foregoing manners, the average of the closing bid prices of any market makers
for such security that are listed in the “pink sheets” by the National Quotation
Bureau, Inc. If the Trading Price cannot be calculated for such security on such
date in the manner provided above, the Trading Price shall be the fair market
value as mutually determined by the Company and the Lender. “Trading Day” shall
mean any day on which the Common Stock is tradable for any period on the OTCQB,
or on the principal securities exchange or other securities market on which the
Common Stock is then being traded. “Trading Volume” shall mean the number of
shares traded on such Trading Day as reported by such Reporting Service. The
Conversion Price shall be equitably adjusted for stock splits, stock dividends,
rights offerings, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events by the Company relating to the
Lender’s securities.

2.3 Method of Conversion. Subject to Section 2.1, this Note may be converted by
the Lender by submitting to the Company a Notice of Conversion by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion
Date prior to 5:00 p.m., New York, New York time. The Lender shall not be
required to physically surrender this Note to the Company unless the entire
unpaid principal amount of this Note is so converted. The Lender and the Company
shall maintain records showing the principal amount so converted and the dates
of such conversions so as not to require physical surrender of this Note upon
each such conversion. In the event of any dispute or discrepancy, such records
of the Company shall, prima facie, be controlling and determinative in the
absence of manifest error. Notwithstanding the foregoing, if any portion of this
Note is converted as aforesaid, the Lender may not transfer this Note unless the
Lender first physically surrenders this Note to the Company, whereupon the
Company will forthwith issue and deliver upon the order of the Lender a new Note
of like tenor, registered as the Lender (upon payment by the Lender of any
applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Note.

Upon receipt by the Company from the Lender of a facsimile transmission, e-mail,
or other reasonable means of communication of a Notice of Conversion meeting the
requirements for conversion, the Company shall issue and deliver or cause to be
issued and delivered to or upon the order of the Lender certificates for the
Common Stock issuable upon such conversion within five (5) business days after
such receipt. Upon receipt by the Company of a Notice of Conversion, the Lender
shall be deemed to be the Lender of record of the Common Stock issuable upon
such conversion, the outstanding principal amount and the amount of accrued and
unpaid interest on this Note shall be reduced to reflect such conversion. All
rights with respect to the portion of this Note being so converted shall
forthwith terminate except the right to receive the Common Stock or other
securities as herein provided on such conversion. In lieu of delivering physical
certificates representing the Common Stock issuable upon conversion, provided
the Company is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Lender, the
Company shall use its best efforts to cause its transfer agent to electronically
transmit the Common Stock issuable upon conversion to the Lender by crediting
the account of Lender’s Prime Broker with DTC through its Deposit Withdrawal
Agent Commission (“DWAC”) system.

2.4 Timing of the sale of Common Shares. Upon expiration of Rule 144, the
Company will, at the request of the Investor, remove the sale restrictions on
one sixth (1/6) of the shares that resulted from conversions made through the
issuance of this note, each month, for a period of six months, with all
restrictions being removed by the Company by the expiration of the six month
subsequent to Rule 144.

2.5 Concerning the Shares. The shares of Common Stock and/or Preferred Stock 
issuable upon conversion of this Note may not be sold or transferred unless (i)
such shares are sold pursuant to an effective registration statement under the
Act or (ii) the Company or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Act (or a successor rule) ("Rule 144") or (iv)
such shares are transferred to an "affiliate" (as defined in Rule 144) of the
Company who agrees to sell or otherwise transfer the shares only in accordance
with this Section 2.5 and who is an Accredited Investor as the term Accredited
Investor is defined in Rule 501 of Regulation D, promulgated under the Act. 

Subject to the removal provisions set forth below, until such time as the shares
of Common Stock and/or Preferred Stock  issuable upon conversion of this Note
have been registered under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, each certificate for shares of issuable upon
conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

"NEITHER THE ISSUANCE OR  SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE LENDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT."

The legend set forth above shall be removed and the Company shall issue to the
Lender a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
and/or Preferred Stock  may be made without registration under the Act and the
shares are so sold or transferred, (ii) such Lender provides the Company or its
transfer agent with reasonable assurances that the Common Stock and/or Preferred
Stock  issuable upon conversion of this Note (to the extent such securities are
deemed to have been acquired on the same date) can be sold pursuant to Rule 144
or (iii) in the case of the Common Stock and/or Preferred Stock  issuable upon
conversion of this Note, such security is registered for sale by under an
effective registration statement filed under the Act or (iv) otherwise may be
sold pursuant to Rule 144 without any restriction as to the number of securities
as of a particular date that can then be immediately sold.

2.6  Incentive to Convert on or prior to 180 Days from Issue Date.  Each Lender
who converts principal into Common Stock of the Company on or prior to 180 days
from Issuance shall receive one share of Preferred Series “A” Stock of the
Company for each share of Common Stock received through conversion.  Lenders who
convert principal into Common Stock of the Company after 180 from Issuance shall
receive no shares of Preferred Stock of the Company. 

3. Prepayment. Notwithstanding anything to the contrary contained herein, the
Company shall have the right, exercisable on not less than three (3) Trading
Days prior written notice to the Lender, to prepay the outstanding Note in part
or in full, including outstanding principal and accrued interest. Any notice of
prepayment hereunder shall be delivered to the Lender at its registered
addresses and shall state that the Company is exercising its right to prepay the
Note and the date of prepayment, which shall be not more than three (3) Trading
Days from the date of the prepayment notice. Upon receipt of a prepayment
notice, Lender shall have the right, but not the obligation, to accelerate the
conversion period specified in Section 2.1 and convert that portion of the
outstanding principal balance which is subject to prepayment to Common Shares as
provided for in Section 2.

4. Events of Default.

4.1 The following shall constitute events of default (individually an "Event of
Default"):

(a) default in the payment, when due or payable, of an obligation to pay
interest or principal under this Note, which default is not cured by payment in
full of the amount due within thirty (30) days from the date that the Lender
receives notice of the occurrence of such default;

(b) filing of a petition in bankruptcy or the commencement of any proceedings
under any bankruptcy laws by or against the Company, which filing or proceeding,
is not dismissed within ninety (90) days after the filing or commencement
thereof; or

(c) failure of the Company to comply in any way with the terms, covenants or
conditions contained in this Note.

4.2 If an Event of Default shall occur and be continuing, the Lender may, at its
option, declare this Note to be immediately due and payable without further
notice or demand, whereupon this Note shall become immediately due and payable
without presentment, demand or protest, all of which are hereby waived by the
Company. 

5. Transfer of Note. This Note may not be transferred or assigned other than a
transfer or assignment to an Affiliate of the Lender. As used herein, the term
“Affiliate” means an entity that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Lender.

6. Certain Waivers. The Company hereby expressly and irrevocably waives
presentment, demand, protest, notice of protest and any other formalities of any
kind.

7. Amendment, Modification or Termination. This Note may only be modified,
amended, or terminated (other than by payment in full) by an agreement in
writing signed by the Company and the Lender. No waiver of any term, covenant or
provision of this Note shall be effective unless given in writing by the Lender.

8. Governing Law. This Note and the obligations of the Company hereunder shall
be governed by and interpreted and determined in accordance with the laws of the
State of California (excluding the laws and rules of law applicable to conflicts
or choice of law).

IN WITNESS WHEREOF, this Note has been duly executed on behalf of the
undersigned on the day and in the year first above written.

REGEN BIOPHARMA, INC.        /s/: David R. Koos March 3, 2015 David R. Koos   
Chairman and CEO   

 

The foregoing Convertible Promissory Note is hereby accepted and agreed to by
the undersigned on and as of the date first above written.